                               UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA

                                                   )
   UNITED STATES OF AMERICA,                       )    CR-18-00463-CRB
                                                   )
                  Plaintiff,                       )
                                                   )
                      vs.                               ORDER RE: CJA APPOINTMENT
                                                   )    OF AND AUTHORITY TO PAY
              VICTOR TURK,                         )    COURT APPOINTED COUNSEL
                                                   )
                 Defendant.                        )
                                                   )



         The individual named above as defendant, having testified under oath or having

otherwise satisfied this court that he or she (1) is financially unable to employ counsel and

(2) does not wish to waive counsel, and, because the interests of justice so require, the Court finds

that the individual is indigent, therefore;

         IT IS ORDERED that the attorney whose name and contact information are listed below is

appointed to represent the above defendant, solely for the limited purpose of assessing eligibility for

reduction of sentence and filing of compassionate release motion under the First Step Act.

                               Sara Ellen Rief
                               1663 Mission Street, Ste. 200
                               San Francisco, CA 94103
                               (415)864-5600
                               sara@stuarthanlonlaw.com



                                       Appointing Judge: Hon. Judge Charles R. Breyer


                                  August 10, 2020                   August 06, 2020
                                      Date of Order                 Nunc Pro Tunc Date
